COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              GERALDINE WILDNER
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1571-14-1                                         PER CURIAM
                                                                                 MARCH 24, 2015
              DBHDS/EASTERN STATE HOSPITAL/
               COMMONWEALTH OF VIRGINIA


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Geraldine Wildner, pro se, on brief).

                               (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                               Attorney General; Ronald N. Regnery, Senior Assistant Attorney
                               General; Scott John Fitzgerald, Senior Assistant Attorney General,
                               on brief), for appellee.


                     Geraldine Wildner (claimant) appeals a July 24, 2014 decision of the Workers’

              Compensation Commission (commission), which affirmed a deputy commissioner’s opinion

              denying claims for medical treatment of complex regional pain syndrome and for permanent

              total disability benefits. Claimant appears to contend the commission erred by affirming the

              deputy commissioner’s opinion.

                     Claimant filed her opening brief with this Court on October 21, 2014. Upon receiving

              claimant’s opening brief, this Court advised claimant that her brief failed to comply with

              Rules 5A:4(b), 5A:20(c), 5A:20(d), 5A:20(e), 5A:20(h), and 5A:24(a), and instructed her to

              submit an amended opening brief. Claimant was further notified that she had failed to file an

              appendix that complied with Rules 5A:4 and 5A:25. This Court ordered claimant to file an

              amended opening brief by December 1, 2014. This Court granted claimant an extension of time

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
until December 29, 2014 to file an amended opening brief and appendix. Claimant filed an

amended opening brief and appendix, but neither corrected the deficiencies in the original

opening brief and appendix.

       Rule 5A:20(c) requires “[a] statement of the assignments of error with a clear and exact

reference to the page(s) of the transcript, written statement, record, or appendix where each

assignment of error was preserved in the trial court.” Rule 5A:20(d) requires a “clear and

concise statement of the facts that relate to the assignments of error, with references to the pages

of the transcript, written statement, record, or appendix.” Claimant’s brief includes no clear

assignments of error or coherent statement of facts.

       Rule 5A:20(e) requires that an appellant’s opening brief to this Court contain “[t]he

standard of review and the argument (including principles of law and authorities) relating to each

assignment of error.” Mere unsupported assertions of error “do not merit appellate

consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

Claimant’s brief does not comply with Rule 5A:20(e); it fails to include sufficient principles of

law or any citation to legal authorities in support of any issues ostensibly raised.

       Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). This Court “will not search the

record for errors in order to interpret the appellant’s contention and correct deficiencies in a

brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s “function to comb

through the record . . . in order to ferret-out for ourselves the validity of [claimant’s] claims.”

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

       A pro se litigant “is no less bound by the rules of procedure and substantive law than a

defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319, 362 S.E.2d




                                                 -2-
650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999)

(“Even pro se litigants must comply with the rules of court.”).

       We find that claimant’s failure to comply with Rule 5A:20 is significant, so we will not

consider her arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008); cf. Rules 5A:1A(a) (authorizing dismissal of appeal or “such other penalty” deemed

appropriate); 5A:26 (authorizing additional dismissal remedy in appropriate cases).

       Accordingly, we summarily affirm the decision of the commission. Rule 5A:27.1


                                                                                       Affirmed.




       1
           We deny appellee’s motion to dismiss.
                                               -3-